Appellant was convicted of vagrancy, and prosecutes this appeal. The State moves to dismiss the appeal because there is no affirmative showing made that appellant is confined in jail and no recognizance appears in the record.
We think the order overruling the motion for a new trial sufficiently evidences that appellant is confined in jail, it stating that "said defendant having failed to enter into a recognizance he is now committed to jail until the decision of the Court of Criminal Appeals can be made and received"; therefore, the motion to dismiss the appeal is overruled.
This being a misdemeanor, and there being no order in the record authorizing the filing of the bills of exception and statement of facts after the adjournment of court for the term, the State moves to strike them from the transcript. This motion, under the law, must be sustained. However, if appellant did in term time have an order entered granting him time after the adjournment of court for the term in which to prepare and file a statement of facts and bills of exception, such showing can be made on rehearing, and the record will be then considered.
Without a statement of the evidence, or any bill of exception, there is no question presented we can review.
The judgment is affirmed.                           Affirmed.